Title: Virginia Delegates to Virginia Auditors of Public Accounts, 27 March 1783
From: Virginia Delegates
To: Virginia Auditors of Public Accounts


Philada. March 27th. 1783.
We have received in consequence of two bills of Exchange remitted by J. Ambler Esq. each of us one hundred pounds Virga. currency; and request the Auditors of the Commonwealth of Virginia to issue warrants to that amount and charge the same to us in part of our Salaries as Delegates to Congress.
J. Madison Jr.Jos: JonesTheok: Bland Jr.Arthur LeeJohn F. Mercer


N. B. out of the above the Charges of discount on the negotiating the said Bills to be credited to the delegates amount to Six dollars
}


